Citation Nr: 0633767	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


ISSUE

Whether additional dependency and indemnity compensation 
(DIC) benefits under 38 C.F.R. § 3.5(e)(1) may be paid to the 
veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 determination of the RO denying increased 
DIC benefits under 38 C.F.R. § 3.5(e)(1). 

The appellant failed to appear for a video Board hearing 
scheduled at her request, and the appeal will be decided 
based on the evidence on record.  38 C.F.R. § 20.1304 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The resolution of this case hinges upon whether the appellant 
and the veteran had entered into a common-law marriage before 
January 28, 1993, the date upon which their ceremonial 
marriage took place, and at least 8 years prior to the 
veteran's death.  In support of her contention that she and 
the veteran had entered into a common-law marriage well 
before January 28, 1993, the appellant submitted to the RO 
two lay statements, one from the veteran's mother, and the 
other from the veteran's sister.  The RO has not yet 
considered this evidence.  The record contains no waiver or 
other indication from the appellant that wishes to waive 
initial RO consideration of this evidence.  See 38 C.F.R. 
§ 20.1304 (c) (2006).  A remand to the RO for initial 
consideration, therefore, is unavoidable.

The underlying issue of this claim is the appellant's 
entitlement to recognition as the veteran's spouse for a 
period of at least 8 years prior to his death.  Neither the 
statement of the case nor supplemental statement of the case 
provides the appellant with the legal authority governing 
recognition of surviving spouse.  See 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.53, 3.205 (2006).

As well, the appellant was not advised of the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  The VCAA notice must inform the appellant of the 
evidence necessary to substantiate her claim and of the type 
of assistance VA will provide in that regard.  The notice 
must also apprise the appellant of effective dates as 
promulgated by the United States Court of Appeals for 
Veterans Claims (Court).  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the appellant a comprehensive 
VCAA notice letter that includes 
information as to effective dates 
consistent with the Court's holding in 
Dingess/Hartman.

2.  Undertake any other development deemed 
necessary and readjudicate the issue on 
appeal taking into account the evidence in 
its entirety.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be issued a 
supplemental statement of the case, which 
includes applicable legal authority 
governing recognition of surviving spouse.  
The appellant and her representative 
should be given the opportunity to respond 
to the supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



